FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                                                                        May 23, 2014
                      UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                         Clerk of Court
                                    TENTH CIRCUIT


 MUSTAPHA D.R. TORAIN, #464762,

               Plaintiff - Appellant,

 v.                                                          No. 13-1502
                                                    (D.C. No. 1:13-CV-02420-LTB)
 MITCHELL R. MORRISSEY, Reg. No.                               (D. Colo.)
 13784; TIM GOSS, #05118; SASSETTI,

               Defendants - Appellees.


                              ORDER AND JUDGMENT*


Before LUCERO, McKAY, and MURPHY, Circuit Judges.


       After examining the briefs and the appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is therefore ordered

submitted without oral argument.

       Plaintiff Mustapha Torain filed this complaint under 42 U.S.C. § 1983 while in jail

awaiting trial on state drug charges. Although his complaint was unclear, he appeared to

mainly challenge the validity of his arrest and of the criminal charges pending against



       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
him. The magistrate judge concluded the complaint was deficient under Rule 8 of the

Federal Rules of Civil Procedure because the specific claims he asserted were confusing

and difficult to understand. The magistrate judge accordingly instructed Plaintiff to file

an amended complaint clearly identifying the specific claims he was asserting, the

specific facts that supported each asserted claim, the Defendants against whom he was

asserting each claim, and what each Defendant did to allegedly violate his rights. See

Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163 (10th Cir. 2007). The

magistrate judge also noted that federal courts may not intervene in ongoing state court

proceedings absent extraordinary circumstances. See Phelps v. Hamilton, 122 F.3d 885,

889 (10th Cir. 1997).

       Plaintiff responded to the magistrate judge’s order by filing two new pleadings and

two other documents that contained varying, and still unclear, iterations of his claims.

The district court reviewed all of the submitted pleadings and other documents and

concluded that Plaintiff had still failed to provide a short and plain statement of the claims

he was asserting. The district court accordingly dismissed the action without prejudice

for failure to file an amended pleading that complied with Rule 8.

       After thoroughly reviewing Plaintiff’s brief and the record on appeal, we see no

error in the district court’s dismissal of the action for failure to comply with Rule 8. We

also note that, to the extent Plaintiff’s complaint sought to raise a claim of malicious

prosecution or other claim challenging the validity of the pending state court charges

against him, such claims would be premature under the rule of Heck v. Humphrey, 512

                                             -2-
U.S. 477 (1994). See Beck v. City of Muskogee Police Dep’t, 195 F.3d 553, 557 (10th

Cir. 1999).

        For substantially the same reasons given by the magistrate judge and district court,

we AFFIRM the district court’s order dismissing this action without prejudice. We

GRANT Plaintiff’s motion to proceed in forma pauperis on appeal and remind him of his

obligation to continue making partial payments until the entire filing fee has been paid in

full.

                                                   Entered for the Court



                                                   Monroe G. McKay
                                                   Circuit Judge




                                             -3-